DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Status of Claims
Claim 1-2, 4-9, 11-15, and 17-24 are pending with claims 1-2, 4-9, 11-15, and 21-24 under examination and claims 17-20 withdrawn from consideration.
Claims 3, 10, and 16 have been canceled.

Response to Amendment
The amendments to the claims received on 08/18/2022 are accepted and the previous claim objections are withdrawn.
Applicants amendments to the claims have overcome the 112(b) rejection previously set forth in the Final Rejection mailed on 05/26/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 08/18/2022, the previous prior art rejection based on Fukuda has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 6 recites “the second plate portion extends into the unobstructed opening to form an edge of the unobstructed opening”.  This is ambiguous because a plate extending into an opening is an obstruction and it is unclear how the opening can be unobstructed when a plate extends into the opening.  
Claims 7-8 are also rejected by virtue of their dependency from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 12, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0212260; already of record – hereinafter “Fukuda”), and further in view of Galockin et al. (US Patent No. 4,722,267 – hereinafter “Galockin”).

Regarding claim 1, Fukuda discloses an analyzer (Fukuda; [0058]) comprising: 
an analysis unit configured to analyze a specimen (Fukuda; fig. 1, [0059]); 
a first storage part configured to store a plurality of containers capable of containing the specimen (Fukuda; figs. 5 &6, #31; [0063]), the first storage part including an outlet that allows the container to be discharged therethrough (Fukuda; fig. 5, #31b, [0064]); 
a second storage part configured to store the containers having been discharged through the outlet of the first storage part (Fukuda; figs. 5 &6, #40a, [0066]), the outlet being an opening having constant predetermined dimensions to allow discharge of the containers therethrough, the opening being disposed between the first storage part and the second storage part (Fukuda discloses outlet 31b is an opening between the first and second storage parts with predetermined constant dimension defined by the dashed line in fig. 5; fig. 5, #31b, [0064]); 
a transporter configured to send out, from the second storage part, the containers stored in the second storage part (Fukuda discloses containers 2 are sent from the storage part 40a to a container supply mechanism 33 comprising a transporter 335b which sends the containers 2 to a conveying path 34; fig. 8, #335b, [0068]); and 
a discharge controller disposed between the first storage part and the second storage part, the discharge controller configured to while maintaining the constant predetermined dimensions of the opening during discharge of the containers therethrough so that at least some of the containers independently drop by gravity of the first storage part and into the second storage part through the opening (Fukuda discloses a turning mechanism section 32 configured so as to turn a turning member 323 from a position of blocking the outlet 31b of the first storage part to a position of opening the outlet 31b having the constant predetermined dimensions; figs 5, 6 & 7, [0067].  When the turning member 323 is in the open position the containers drop into the second storage part 40a; [0116]).  
Fukuda does not disclose the outlet being an unobstructed opening and the discharge controller comprising a vibration member configured to cause vibration of the containers in the first storage part.
However, Galockin teaches the analogous art of a first storage part configured to store a plurality of containers, the first storage part including an outlet that allows the container to be discharged therethrough (Galockin teaches a hopper 80 comprising a first storage part 82 and an unobstructed opening 85 to allow articles to be discharged therethrough; figs. 7, col. 4 lines 28-31. The examiner notes a hopper is capable of storing a plurality of containers), a second storage section configured to store the container having been discharged through the outlet of the first storage part (Galockin teaches a slot 106 providing a metered space into which a predetermined amount of articles are discharged into; fig. 7 col. 4 lines 28-38), wherein the outlet is an unobstructed opening between the first storage part and the second storage part (Galockin; fig. 8, col. 4 lines 55-65.  The examiner notes when the second storage part 106 is being filled with articles from the first storage part 82, the opening 85 is unobstructed and has constant predetermined dimensions.  Alternatively, when the second storage part 106 is rotated into the configuration shown in fig. 9, an opening defined on the left side of the wheel 101 remains continuously unobstructed and comprises constant predetermined dimension), and a discharge controller comprising a vibration member configured to cause vibration of the articles in the first storage part so that at least some of the articles independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening (Galockin teaches a vibrator 128 configured to vibrate the articles in the first storage part 82 so that they drop into the second storage part 106; figs. 7-8, col. 4 lines 59-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the articles in the first storage part so that at least some of the articles independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Galockin, because Galockin teaches the unobstructed opening and discharge controller comprising a vibration member allows a predetermined metered amount of articles to be discharged into the second storage part; col. 4 lines 28-38.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Galockin both teach a first storage part configured to store a plurality of containers, and the first storage part including an outlet that allows the containers to be discharged therethrough to a second storage section.

Regarding claim 2, modified Fukuda discloses the analyzer of claim 1 above, wherein the second storage part is arranged to receive the container having dropped through the outlet of the first storage part (Fukuda; fig. 5, [0066]), and the discharge controller is configured to control drop of the container through the outlet of the first storage part (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Galockin, has previously been discussed in claim 1 above.  Galockin teaches the discharge controller is configured to control the discharge of articles through the outlet 85; col. 5 lines 1-).  

Regarding claim 4, modified Fukuda teaches the analyzer of claim 1 above, wherein the vibration member provides vibration in an upward direction with respect to the first storage part (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Galockin, has previously been discussed in claim 1 above.  The modification resulting in the vibrating member 128 of Galockin being disposed on a back inclined wall between the first storage part and the second storage part of Fukuda such that the vibrating member provides vibration in an upward direction of the inclined wall of the first storage part.). 

Regarding claim 12, modified Fukuda teaches the analyzer of claim 1 above. 
Modified Fukuda does not explicitly teach wherein the first storage part is configured to be able to store a greater number of the containers than the second storage part.
However, Modified Fukuda does teach the first storage part and the second storage part.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first storage part to be configured to be able to store a greater number of the containers than the second storage part because the first storage part being configured to store a greater number of the containers than the second storage part is merely a change in size/proportion of the first and second storage containers and would provide the additional benefit of allowing a higher capacity of containers to be stored in the first storage part thereby reducing the need of an operator to refill the first storage part as frequently.  The modification resulting in the first storage part being configured to store a greater number of the containers than the second storage part.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of the first and second storage parts.

Regarding claim 14, Fukuda teaches the analyzer of claim 1 above, further comprising: a sensor arranged to detect a state of transport of the containers by the transporter; and a controller programmed to control operation of the discharge controller on the basis of a detection result, by the sensor, of the state of transport of the containers (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Galockin, has previously been discussed in claim 1 above. Fukuda discloses the control section 150 receives signals from detection sensors 41a to 41h, and when detection sensor 41i of the drum 335 does not detect the container 2 in the drum 335, the discharge controller 323 is turned to the position where the outlet 31b of the first storage part 31 is open, whereby a predetermined amount of containers 2 are thrown into the drum 335 through the second opening 40a; [0116].  The modification of the discharge controller 323 of Fukuda to comprise a vibration member configured to cause vibration of the containers in the first storage part, as taught by Galockin, would result in the controller being programmed to control the vibration member to perform the recited function).  

Regarding claim 15, modified Fukuda teaches the analyzer of claim 1 above, further comprising a loading part configured to allow the containers to be loaded into the first storage part (Fukuda; fig. 5, #31a, [0064]).

Regarding claim 23, Fukuda teaches an analyzer (Fukuda; [0058]) comprising: 
an analysis unit configured to analyze a specimen (Fukuda; fig. 1, [0059]); 
a first storage container having an internal space in which a plurality of sample containers are stored (Fukuda; figs. 5 &6, #31a; [0063]), a hole being formed at a part of a bottom of the first storage container (Fukuda; fig. 5, #31b, [0064]); 
a second storage container having an internal space (Fukuda; figs. 5 &6, #40a, [0066]), the second storage container being arranged below the hole of the first storage container such that an opening formed at an upper part of the second storage container is aligned with the hole, (The second storage container is below the hole 31b of the first storage container; fig. 5.  The top of the second storage container is open and is aligned with 31b; fig. 5), the hole and the opening having constant predetermined dimension (Fukuda discloses hole 31b and opening have constant predetermined dimension defined by the dashed line in fig. 5; fig. 5, #31b, [0064]); 
a transporter configured to send out, from the second storage container, a sample container stored in the second storage container (Fukuda discloses containers 2 are sent from the storage part 40a to a container supply mechanism 33 comprising a transporter 335b which sends the containers 2 to a conveying path 34; fig. 8, #335b, [0068]); and 
a member configured to the bottom of the first storage container while maintaining the constant predetermined dimension of the hole and the opening to allow the sample containers to be discharged therethrough such that at least some of the sample containers stored in the first storage container fall by gravity through the hole formed at the part of the bottom of the first storage container and enter the second storage container through the opening formed at the upper part (Fukuda discloses a turning mechanism section 32 at configured so as to turn a turning member 323 at the bottom of the first storage container from a position of blocking the outlet 31b of the first storage part to a position of opening the outlet 31b; figs 5, 6 & 7, [0067].  When the turning member 323 is in the open position the containers drop into the second storage part 40a; [0116]).
Fukuda does not disclose the outlet being an unobstructed opening and the member is a vibration member configured to vibration the bottom of the first storage container.
However, Galockin teaches the analogous art of a first storage part, a hole being formed at a part of a bottom of the first storage container (Galockin teaches a hopper 80 comprising a first storage container 82 and a hole 85 at a part of a bottom of the first storage container; figs. 7, col. 4 lines 28-31. The examiner notes a hopper is capable of storing a plurality of containers), a second storage section with an opening (Galockin teaches a second storage section 106 providing a metered space into which a predetermined amount of articles are discharged into through an opening; fig. 7 col. 4 lines 28-38), wherein the opening is unobstructed (Galockin; fig. 8, col. 4 lines 55-65.  The examiner notes when the second storage part 106 is being filled with articles from the first storage part 82, the opening 85 is unobstructed and has constant predetermined dimensions.  Alternatively, when the second storage part 106 is rotated into the configuration shown in fig. 9, an opening defined on the left side of the wheel 101 remains continuously unobstructed and comprises constant predetermined dimension), and a vibration member configured to vibrate the bottom of the first storage container (Galockin teaches a vibrator 128 configured to vibrate the articles in the first storage part 82 so that they drop into the second storage part 106; figs. 7-8, col. 4 lines 59-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening and member of Fukuda with an unobstructed opening and a vibration member configured to vibrate the bottom of the first storage container, as taught by Galockin, because Galockin teaches the unobstructed opening and member comprising a vibration member allows a predetermined metered amount of articles to be discharged into the second storage part; col. 4 lines 28-38.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Galockin both teach a first storage container, a hole being formed at a part of a bottom of the first storage container, a second storage section with an opening, and a member.

Regarding claim 24, Fukuda discloses an analyzer (Fukuda; [0058]) comprising: 
an analysis unit configured to analyze a specimen; 
a first storage part configured to store a plurality of containers capable of containing the specimen (Fukuda; figs. 5 &6, #31a; [0063]), the first storage part including an outlet that allows the containers to be discharged therethrough (Fukuda; fig. 5, #31b, [0064]); 
a second storage part configured to store the containers having been discharged through the outlet of the first storage part (Fukuda; figs. 5 &6, #40a, [0066]), the outlet being an opening between the first storage part and the second storage part, the opening having constant predetermined dimensions and being sized to allow discharge of the containers therethrough (Fukuda discloses outlet 31b is an opening between the first and second storage parts with predetermined constant dimension defined by the dashed line in fig. 5; fig. 5, #31b, [0064]); 
a transporter configured to send out, from the second storage part, the containers stored in the second storage part (Fukuda discloses containers 2 are sent from the storage part 40a to a container supply mechanism 33 comprising a transporter 335b which sends the containers 2 to a conveying path 34; fig. 8, #335b, [0068]); and Page 7 of 13Serial No. 16/585,275Application Filed: September 27, 2019 
a discharge controller comprising a rotation motor, the discharge controller configured to transfer at least one of the containers in the first storage part to the opening by rotation of the rotation motor while maintaining the constant predetermined dimension of the opening such that the at least one of the containers drops into the second storage part through the opening, the rotation motor being disposed in a vicinity of the opening (Fukuda discloses a turning mechanism section 32 configured by motor 321 to rotate a turning member 323 from a position of blocking the outlet 31b of the first storage part to a position of opening the outlet 31b; figs 5, 6 & 7, [0067].  When the turning member 323 is in the open position the containers drop into the second storage part 40a; [0116].  Fukuda discloses outlet 31b is an opening between the first and second storage parts, in a vicinity of the opening, and has predetermined constant dimension defined by the dashed line in fig. 5; fig. 5, #31b, [0064]).
Fukuda does not disclose the outlet being an unobstructed opening.
However, Galockin teaches the analogous art of a first storage part configured to store a plurality of containers, the first storage part including an outlet that allows the container to be discharged therethrough (Galockin teaches a hopper 80 comprising a first storage part 82 and an unobstructed opening 85 to allow articles to be discharged therethrough; figs. 7, col. 4 lines 28-31. The examiner notes a hopper is capable of storing a plurality of containers), a second storage section configured to store the container having been discharged through the outlet of the first storage part (Galockin teaches a slot 106 providing a metered space into which a predetermined amount of articles are discharged into; fig. 7 col. 4 lines 28-38), wherein the outlet is an unobstructed opening between the first storage part and the second storage part (Galockin; fig. 8, col. 4 lines 55-65.  The examiner notes when the second storage part 106 is being filled with articles from the first storage part 82, the opening 85 is unobstructed and has constant predetermined dimensions.  Alternatively, when the second storage part 106 is rotated into the configuration shown in fig. 9, an opening defined on the left side of the wheel 101 remains continuously unobstructed and comprises constant predetermined dimension).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening of Fukuda to comprise the unobstructed opening, as taught by Galockin, because Galockin teaches the unobstructed opening allows a predetermined metered amount of articles to be discharged into the second storage part; col. 4 lines 28-38.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Ariff both teach a first storage part configured to store a plurality of containers, and the first storage part including an outlet that allows the containers to be discharged therethrough to a second storage section.

Claims 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, in view of Galockin, and further in view of Ariff et al. (US 2015/0279148; already of record – hereinafter “Ariff”).

Regarding claim 11, modified Fukuda teaches the analyzer of claim 1 above, comprising the outlet (Fukuda; fig. 5, #31b, [0064]).
Modified Fukuda does not disclose the outlet has dimensions that satisfy a relationship of L<D<2xL when a maximum dimension of the container is defined as L and a maximum opening dimension of the outlet is defined as D.  
However, Ariff teaches the analogous art of a first storage part configured to store a container, the first storage part including an outlet that allows the container to be discharged therethrough (Ariff; fig. 4 – storage area defined by walls 204 on the left side of dividing wall 206; diving wall 206 creating an outlet 210 in the first storage section; [0024]), and a second storage section configured to store the container having been discharged through the outlet of the first storage part (Ariff; fig. 4 – storage area defined by walls 204 on the right side of dividing wall 206; [0025]), wherein the outlet has dimensions that satisfy a relationship of L<D<2xL when a maximum dimension of the container is defined as L and a maximum opening dimension of the outlet is defined as D (Ariff teaches the opening 210 may be adjusted based on a dimension of the items passing through the opening 210; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlet of modified Fukuda with the outlet capable of being adjusted based on a dimension of the plurality of items passing through the outlet 210, as taught by Ariff, because Ariff teaches the outlet capable of being adjusted based on a dimension of the plurality of items passing through the outlet controls the flow rate of items through the outlet 210 of the first storage part towards the transporter 400; [0026].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Fukuda and Ariff both teach a first storage part configured to store a container, the first storage part including an outlet that allows the container to be discharged therethrough to a second storage section.

Regarding claim 21, modified Fukuda teaches the analyzer of claim 1 above, comprising the vibrating member (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Galockin, has previously been discussed in claim 1 above).
Modified Fukuda does not teach a vibration plate coupled with the vibration member, wherein the vibration member cooperatively operative with the vibration plate to cause vibration of the containers to lower frictional forces between the containers so that at least some of the containers independently drop by gravity out of the first storage part into the second storage part through the unobstructed opening.
However, Ariff teaches the analogous art of a first storage part configured to store a plurality of containers, the first storage part including an outlet that allows the container to be discharged therethrough (Ariff; fig. 4 – storage area defined by walls 204 on the left side of dividing wall 206; diving wall 206 creating an outlet 210 in the first storage section; [0024]), a second storage section configured to store the container having been discharged through the outlet of the first storage part (Ariff; fig. 4 – storage area defined by walls 204 on the right side of dividing wall 206; [0025]), wherein the outlet is an unobstructed opening between the first storage part and the second storage part (Ariff; fig. 4, #210, [0024]), and a discharge controller comprising a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening (Ariff teaches controlling the frequency or power of an actuator 300 to control the rate of discharge of the plurality of containers from the first storage part to the second storage part; fig. 4, #300, [0024, 0050].  The actuator 300 moves a part of a plate 600 to provide movement of the plate 600 to disturb the containers 700 at the opening 210 [0049].  Accordingly, the actuator 300 is a vibration member and comprises a discharge controller since the frequency and power of the actuator are controlled to control the flow rate of containers; [0050] The actuator 300 has a configuration to cause vibration of the containers so that they drop due to gravity from the first storage part to the second storage part; [0024, 0049]) further comprising a vibration plate coupled with the vibration member, wherein the vibration member cooperatively operates with the vibration plate to cause vibration of the containers to lower frictional forces between the containers so that at least some of the containers independently drop by gravity out of the first storage part into the second storage part through the unobstructed opening (Ariff teaches the actuator 300 moves a part of a plate 600 to provide movement of the plate 600 to disturb the containers 700 that are stacked at the opening 210 to maintain a flow of the containers 700 through the opening 210 [0049].  Gravity acts on the plurality of items received by the container to flow through the opening towards the selector 400; [0024].  Accordingly, the vibrational disturbance of the stacked containers 700 at the opening by the flap 600 lowers frictional forces between the containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analyzer of modified Fukuda to further comprise a vibration plate coupled with the vibration member, wherein the vibration member cooperatively operates with the vibration plate to cause vibration of the contains, as taught by Ariff, because Ariff teaches the vibration plate disturbs the stable configuration of the items at the opening to maintain the flow of the items passing through the opening; [0030].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Fukuda and Ariff both teach a vibrating member to create motion of containers in a first storage part to cause at least some of the containers to independently drop into a second storage part.

Regarding claim 22, modified Fukuda teaches the analyzer of claim 1 above comprising the vibration member (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Galockin, has previously been discussed in claim 1 above).
Modified Fukuda does not teach a vibration plate, the vibration plate including a first plate portion and a second plate portion, wherein the first plate portion and the second plate portion are cooperatively operates with the vibration member create motion of the containers in the first storage part and in the unobstructed opening that causes at least some of the containers to independently drop by gravity out of the first storage part into the second storage part through the unobstructed opening.
However, Ariff teaches the analogous art of a first storage part configured to store a plurality of containers, the first storage part including an outlet that allows the container to be discharged therethrough (Ariff; fig. 4 – storage area defined by walls 204 on the left side of dividing wall 206; diving wall 206 creating an outlet 210 in the first storage section; [0024]), a second storage section configured to store the container having been discharged through the outlet of the first storage part (Ariff; fig. 4 – storage area defined by walls 204 on the right side of dividing wall 206; [0025]), wherein the outlet is an unobstructed opening between the first storage part and the second storage part (Ariff; fig. 4, #210, [0024]), and a discharge controller comprising a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening (Ariff teaches controlling the frequency or power of an actuator 300 to control the rate of discharge of the plurality of containers from the first storage part to the second storage part; fig. 4, #300, [0024, 0050].  The actuator 300 moves a part of a plate 600 to provide movement of the plate 600 to disturb the containers 700 at the opening 210 [0049].  Accordingly, the actuator 300 is a vibration member and comprises a discharge controller since the frequency and power of the actuator are controlled to control the flow rate of containers; [0050] The actuator 300 has a configuration to cause vibration of the containers so that they drop due to gravity from the first storage part to the second storage part; [0024, 0049]), further comprising a vibration plate, the vibration plate including a first plate portion and a second plate portion, wherein the first plate portion and the second plate portion are cooperatively operative with the vibration member to create motion of the containers in the first storage part and in the unobstructed opening that causes at least some of the containers to independently drop by gravity out of the first storage part into the second storage part through the unobstructed opening (Ariff teaches the actuator 300 moves a part of a plate 600 to provide movement of the plate 600 to disturb the containers 700 that are stacked at the opening 210 to maintain a flow of the containers 700 through the opening 210 [0049].  Gravity acts on the plurality of items received by the container to flow through the opening towards the selector 400; [0024].  The examiner is interpreting the upper half of plate 600 shown in figure 5 as the first plate portion and the lower half of plate 600 shown in figure 5 as the second plate portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analyzer of modified Fukuda to further comprise a vibration plate including a first plate portion and second plate portion that cooperatively operates with the vibration member to create motion of the containers, as taught by Ariff, because Ariff teaches the vibration plate disturbs the stable configuration of the items at the opening to maintain the flow of the items passing through the opening; [0030].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Fukuda and Ariff both teach a vibrating member to create motion of containers in a first storage part to cause at least some of the containers to independently drop into a second storage part.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, in view of Galockin, and further in view of Kitagawa (US 2007/0269342; Pub. Date: Nov. 22, 2007 – hereinafter “Kitagawa”).

Regarding claim 13, Fukuda discloses the analyzer of claim 1 above, comprising the analyzer.
Fukuda does not disclose the analyzer further comprising a housing configured to cover a body of the analyzer, wherein the housing is provided with a lid that allows access to the second storage part.  
However, Kitagawa teaches the analogous art of an analyzer (Kitagawa; figs. 1 & 2, #1, [0032]) comprising an analysis unit (Kitagawa; figs. 1 & 2, #2, [0032]), a first storage part, (Kitagawa; figs. 1 & 2, #10, [0032]), and a second storage part (Kitagawa; fig. 11, #30, #31 [0052]), further comprising a housing configured to cover a body of the analyzer (Kitagawa; fig. 1), wherein the housing is provided with a lid that allows access to the second storage part (Kitagawa discloses an endless belt 21 that drops a container 200 into the second storage container 30, 31 below the endless belt 21, and cover 26 is provided above the endless belt 21.  Therefore, the cover 26 being a lid that allows access to the second storage part; figs. 8 & 9, #26. [0050-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analyzer of Fukuda to further comprise a housing configured to cover a body of the analyzer, wherein the housing is provided with a lid that allows access to the second storage part, as taught by Kitagawa, because a housing comprised of various access points is well-known and conventional in the art for preventing dust and debris from entering the analyzer while allowing access to various components, such as consumables, that routinely need an operator to perform various operations.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Kitagawa both teach an analyzer with an analyzing unit and two storage parts.

Response to Arguments
Applicants arguments filed on 08/18/2022 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant' s remarks in order to promote compact prosecution.
Applicants argue on pages 8-10 of their remarks that Ariff alone or in combination fails to teach or suggest the amended claim limitation of a vibration member disposed between the first storage part and the second storage part, a discharge controller configured to cause vibration of the containers in the first storage part while maintaining the constant predetermined dimensions of the unobstructed opening during discharge of the containers therethrough.  Although the examiner does not necessarily agree with applicants arguments, the examiner has withdrawn the prior art rejection based on Fukuda in view of Ariff and has set forth a new prior art rejection which the examiner contends teaches the amended limitations above.  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Alonzo (US Patent No. 5,036,623) discloses a first and second storage part, and a vibrating plate disposed therebetween.
Chen (US Patent No. 5,282,414) discloses a vibrating member attached to a bottom plate of a first storage portion and between the first storage portion and a second storage portion.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
In addition to the remarks of record, the instant claims define of the prior art because the cited prior art does not teach or suggest an analyzer comprising a discharge controller comprising a vibration member disposed between a first storage part and a second storage part, the discharge controller configured to cause vibration of containers in the first storage part during discharge of the containers through an opening into the second storage part, wherein the discharge controller further comprises a vibration plate provided in a vicinity of the outlet of the first storage part, wherein the vibration plate includes a first plate portion perpendicularly arranged with respect to a second plate portion such that the first plate portion is disposed along a wall of the first storage part; and the vibration member configured to vibrate the first plate portion and the second plate portion of the vibration plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798